9/13/21,Case
         3:21 PM0:21-cv-61939-RKA       Document Case
                                                 1-2 Detail
                                                      Entered
                                                            - Public -on  FLSD
                                                                       Broward    Docket
                                                                               County Clerk of 09/15/2021
                                                                                               Courts     Page 1 of 25

   Agustina Lara Estevez Plaintiff vs. Speedway LLC Defendant


       Broward County Case Number: CACE21015487
       State Reporting Number: 062021CA015487AXXXCE
       Court Type: Civil
       Case Type: Other - Discrimination Employment or Other
       Incident Date: N/A
       Filing Date: 08/10/2021
       Court Location: Central Courthouse
       Case Status: Pending
       Magistrate Id / Name: N/A
       Judge ID / Name: 21 Singer, Michele Towbin




                                                                                                                    Total: 2
     −     Party(ies)


                                                                                Attorneys / Address
         Party Type        Party Name                          Address          Denotes Lead Attorney


         Plaintiff         Estevez, Agustina Lara                                           Lewis, Nathaly
                                                                                              Retained
                                                                                           Bar ID: 118315
                                                                                    Remer & Georges-Pierre, PLLC
                                                                                       44 W Flagler St Ste 2200
                                                                                            United States
                                                                                           Miami, FL 33130
                                                                                           Status: Active



         Defendant         Speedway LLC                                                   Blanco, Rocio Garcia
                                                                                               Retained
                                                                                             Bar ID: 99304
                                                                                      LITTLER MENDELSON PC
                                                                                      333 S.E. 2nd Ave, Sste 2700
                                                                                           Miami, FL 33131
                                                                                            Status: Active

                                                                                             Persaud, Alan
                                                                                                Retained
                                                                                             Bar ID: 1009883
                                                                                        Littler Mendelson P.C.
                                                                                       333 SE 2nd Ave Ste 2700
                                                                                            Miami, FL 33131
                                                                                             Status: Active




                                                        Exhibit A
https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTEzMTcwMjg%3d-GkFRN5hLwPM%3d&caseNum=CACE21015487&cat…     1/3
9/13/21,Case
         3:21 PM0:21-cv-61939-RKA       Document Case
                                                 1-2 Detail
                                                      Entered
                                                            - Public -on  FLSD
                                                                       Broward    Docket
                                                                               County Clerk of 09/15/2021
                                                                                               Courts     Page 2 of 25
                                                                                                                      Total: 0
     −    Disposition(s)


         Date                         Statistical Closure(s)


         Date                Disposition(s)                             View                    Page(s)




                                                                                                                      Total: 8
     −    Event(s) & Document(s)



         Date          Description                                      Additional Text                   View   Pages


         09/07/2021    Notice of Appearance
                                                                                                                2
                                                                        Party: Defendant Speedway
                                                                        LLC

         09/07/2021    Notice of Appearance
                                                                                                                2
                                                                        Party: Defendant Speedway
                                                                        LLC


         08/17/2021    Summons Returned Served                          08/16/21
                                                                                                                1
                                                                        Party: Defendant Speedway
                                                                        LLC

         08/11/2021    Clerk's Certificate of Compliance W-2020-        none
                                                                                                                1
                       73CIV/2020-74-UFC


         08/10/2021    Per AOSC20-23 Amd12, Case is determined
                       General


         08/10/2021    Civil Cover Sheet
                                                                                                                3

                                                                        Amount: $100,001.00


         08/10/2021    Complaint (eFiled)
                                                                                                                12
                                                                        Party: Plaintiff Estevez,
                                                                        Agustina Lara

         08/10/2021    eSummons Issuance
                                                                                                                1
                                                                        Party: Defendant Speedway
                                                                        LLC




                                                                                                                      Total: 0
     −    Hearing(s)

     There is no Disposition information available for this case.
                                                           Exhibit A
https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTEzMTcwMjg%3d-GkFRN5hLwPM%3d&caseNum=CACE21015487&cat…       2/3
9/13/21,Case
         3:21 PM0:21-cv-61939-RKA      Document Case
                                                1-2 Detail
                                                     Entered
                                                           - Public -on  FLSD
                                                                      Broward    Docket
                                                                              County Clerk of 09/15/2021
                                                                                              Courts     Page 3 of 25
                                                                                                                    Total: 0
     −   Related Case(s)

     There is no related case information available for this case.




                                                        Exhibit A
https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTEzMTcwMjg%3d-GkFRN5hLwPM%3d&caseNum=CACE21015487&cat…     3/3
                                     Case Number: CACE-2 1-0 15487 Division: 21
     Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 4 of 25
Filing # 132366893 E-Filed 08/10/2021 12:12:52 PM




                                                                        IN THE CIRCUIT COURT OF THE
                                                                        1 7™ JUDICIAL CIRCUIT
                                                                        IN AND FOR BROWARD COUNTY,
                                                                        FLORIDA


        AGUSTINA LARA ESTEVEZ,


                  Plaintiff,


        v.                                                              CASE NO.:


        SPEEDWAY, LLC., a Foreign Limited
        Liability Company



                  Defendants
                                                                    /


                                                       SUMMONS IN A CIVIL CASE


        TO: SPEEDWAY LLC, through its Registered Agent:


                                                       C T CORPORATION SYSTEM
                                                      1200 SOUTH PINE ISLAND ROAD
                                                         PLANTATION, FL 33324


        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY


                                                       NATHALY SAAVEDRA, ESQ.
                                                      PEREGONZA LAW GROUP, PLLC.
                                                           1414 NW 107TH AVE
                                                               SUITE 302
                                                            DORAL, FL 33172


        an answer to the amended complaint, which is herewith served upon you, within 20 days after
        service of this summons upon you, exclusi ve of the day of service. If you fail to do so, judgment
        by default will be taken against you for the relief demanded in the complaint. Y ou must also file
        your answer with the Clerk of this Court within a reasonable period of time after service.



                                                                           AUG 11 2021
        CLERK                                                           DATE


        (BY) DEP
                                     Hi; i       Z]
                                             '   J
                        M
                            'n         i
                                 ,Z ~ "ft



                    BRENDA D. FERMAN

                                                              Exhibit A
                                                              Exhibit A

             *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 08/10/2021 12:12:49 PM.****
                                     Case Number: CACE-2 1-0 15487 Division: 21
     Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 5 of 25
Filing # 132366893 E-Filed 08/10/2021 12:12:52 PM




                                                                 IN THE CIRCUIT COURT OF THE
                                                                 1 7TH JUDICIAL CIRCUIT IN AND FOR
                                                                 BROWARD COUNTY, FLORIDA


        AGUSTINA LARA ESTEVEZ,


                    Plaintiff,


        vs.                                                      Case No.


        SPEEDWAY LLC, a Foreign Limited Liability
        Company,


                    Defendant.
                                                             /


                                                    COMPLAINT


                   Plaintiff AGUSTINA LARA ESTEVEZ, (hereinafter “Plaintiff’) by and through her


        undersigned attorney hereby sues defendant SPEEDWAY LLC, a Foreign Limited Liability


        Company (hereinafter, ''Defendant''), and says:


                                           JURISDICTION AND VENUE


         1.    This is an action for damages and other relief based on unlawful employment practices


               committed by Defendant and jurisdiction of this Court is invoked pursuant to the provisions of


               the Florida Civil Rights Act (“FCRA”), §§ 760.01-760.1 1.


        2.     This Court has jurisdiction of the claims herein pursuant to the FCRA.


        3.     The claims asserted in this Complaint arose in Broward County, Florida during the course of


               Plaintiff s employment with Defendant.


        4.     Venue is proper in this Court since Plaintiff was employed by Defendant in Hollywood,


               Florida.




                                                     Exhibit A
                                                     Exhibit A

              *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 08/10/2021 12:12:49 PM.****
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 6 of 25




                                                  PARTIES


   5.   Plaintiff is a citizen of the United States and at all times pertinent to this complaint resided


        within Miami-Dade Florida. Plaintiff is over the age of eighteen.


   6.   Plaintiff is a dark skin individual from the Dominican Republic and is Christian. She is


        therefore a member of a class protected under the Florida Civil Rights Act (Fla. Stat. § 760.01


        et seq., and hereinafter "FCRA") because the terms, conditions, and privileges of her


        employment were altered because of her race, color, national origin, and/or religion.


   7.   Further, Plaintiff was retaliated against for her complaints of discriminatory conduct on behalf


        of Defendant which places her within a class protected under the FCRA.


   8.   Defendant is a foreign corporation organized and existing in Delaware with its principal place


        of business in Ohio and authorized to do business in Florida. Defendant operates several stores


        nationwide. Specifically, Plaintiff worked in store #6460 located in Hollywood, Florida.


   9.   Defendant has, at all times material, employed 15 or more employees for each working day in


        each of twenty or more calendar weeks in the current or preceding year in accordance with the


        FCRA (Fla. Stat. §760.02(7)).


   10. Plaintiff has exhausted her administrative remedies by filing a timely charge of discrimination


        ("Charge") against the Defendant with the Equal Employment Opportunity Commission which


        was dually filed with the Florida Commission on Human Relations.


   11. Plaintiffs Charge was filed on or about July 23, 2020. The actions complained of herein


        occurred within 300 days thereof and/or continued from that date stemming from the same


        actions set forth in the Charge.


   1 2. Plaintiff was terminated from her position on March 1 8, 2020. Her Charge was therefore timely


        filed.




                                               Exhibit A
                                               Exhibit A
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 7 of 25




   13. The Florida Commission on Human Relations did not issue a finding on Plaintiffs charge


      within 180 days of the filing of said charges.


   14. All other conditions precedent to this action have been performed or have been waived.


                                        GENERAL ALLEGATIONS


   15. Plaintiff was hired by Defendant on January 3 1, 201 8 as an Assistant Manager Trainee.


   16. After completing Assistant Manager Training, Plaintiff began working as a Lead Assistant


      Manager and was assigned to Store #6460 under the supervision of Carolina Bernal


       (hereinafter, “Ms. Bernal”).


   17. In May of 2019, General Manager Sandra Fruggiero (White, Venezuelan) (hereinafter, “Ms.


      Fruggiero”) returned from maternity leave and became Plaintiffs new supervisor.


   18. From the outset, Fruggiero treated Plaintiff differently than her counterparts and other non


      mixed non-venezuelan employees in virtually all respects of the work environment. Ms.


      Fruggerio took away any authority Plaintiff was supposed to have as a manager and Ms.


      Fruggiero would also assign the Plaintiff work outside of her duties and would instruct other


       employees to not help her.


   19. Ms. Fruggiero’s inability to work with Plaintiff caused problems and prohibited Plaintiff from


       doing her job on many occasions.


   20. Plaintiff was systematically excluded from meetings, excluded from communications, isolated


       from trainings and stripped from any authority over her own subordinates.


   21. Plaintiff complained and objected to the discriminatory treatment. Specifically, Plaintiff first


       complained of the disparate treatment to Ms. Fruggiero, who dismissed Plaintiff s complaints.


   22. Fruggiero’s conduct carried over to other of Plaintiff s subordinates, who began subjecting Plaintiff


      to the same level of disparaging remarks and related inappropriate conduct. Fruggiero also refused




                                                Exhibit A
                                                Exhibit A
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 8 of 25




      to assist Plaintiff in her work projects in a manner consistent with how she treated other employees


      who were not mixed race or dominican.


   23. Plaintiff also complained to District Manager Cliffroy Lindsay (Black, African American)


      (hereinafter “Lindsay”) about Ms. Fruggiero’s discriminatory actions, but no actions were


      taken by management.


   24. Fruggiero was quick to admonish Plaintiff if there was any mistakes or areas not completed at


      closing, but provided did not schedule any other employees to assist Plaintiff in closing nor did she


      allow Plaintiff to work more than 40 horns per week.


   25. Plaintiff ultimately made multiple requests by phone and written communication to Mr. Lindsay


      to be removed from the hostile work environment and to be assigned to a different supervisor


      between May 2019 and December 31, 2019, all to no avail.


   26. on or about January 27, 2020, Plaintiff called Human Resources to complain about the


      discrimination and harassment she was being subjected to. Specifically, Plaintiff complained


      that Fruggiero systematically excluded her from within the work environment and/or consistently


      treated her in a disparaging manner, denied Plaintiff training opportunities, assigned Plaintiff work


      that was designated to Plaintiff s subordinates and provided none of the requisite job support


      incumbent of her as Plaintiff s supervisor.


   27. On or about February 10, 2020, two weeks after Plaintiffs complaint to Human Resources,


      Lindsay requested to meet with Plaintiff and Fruggiero.


   28. Lindsay and Fruggiero retaliated against Plaintiff for her complaints to Human resources by


      threatening her job verbally. During the meeting, Lindsay told Plaintiff that he did not want


      her working at the store anymore and that he would transfer her to a different store after she


      returned from vacation.




                                               Exhibit A
                                               Exhibit A
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 9 of 25




   29. On or about February 27, 2020, Plaintiff left on vacation. While on vacation, Lindsay contacted


      Plaintiff and advised the Plaintiff she was being terminated.


   30. Defendant acted with intentional disregard for Plaintiffs rights under the FCRA.


   3 1 . At all times relevant, Plaintiff was qualified for her position with Defendant in that she worked


      for the Defendant for one (1) year without disciplinary action.


   32. Defendant is unable to support its claim that LEWIS had performance issues while employed


      with Defendant and therefore, its stated reason is pretextual.


   33. Further, even if Plaintiff did exhibit poor performance while employed by Defendant,


      Plaintiff s race, national origin, religion, and or complaints of discrimination were motivating


      factors for Defendant’s decision to terminate her employment.


   34. Plaintiff has retained the undersigned firm to prosecute this action on her behalf and has agreed


      to pay it a reasonable fee for its services.


   35. Plaintiff is entitled to her reasonable attorneys’ fees and costs if she is the prevailing party in


      this action.


                                                 COUNT I
                      VIOLATION OF THE FLORIDA CIVIL RIGHTS AST
                              (DISCRIMINATION BASED ON RACE)


    36. Plaintiff re-alleges and re-avers paragraphs 1-35 as though full set forth herein.


    37. Plaintiff brings this action under the Florida Civil Rights Act (“FCRA”), §§ 760.01-760.1 1


       for damages caused by Defendant’s unlawful employment practices committed against


       Plaintiff because Plaintiff was terminated on the basis of her race, mixed.


    38. Plaintiff is a member of a protected class, to wit, mixed race.


    39. Defendant, by and through its supervisors, by the conduct describe above, Defendant has


       engaged in discrimination against Plaintiff because of Plaintiff s race.




                                               Exhibit A
                                               Exhibit A
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 10 of 25




    40. Defendant’s managers acted with intentional disregard for Plaintiffs rights as a person of


       mixed race under the FCRA.


    41. Defendant, by and through its managers, did not treat Plaintiff the same as other non-mixed


        employees under the supervision of Ms. Fruggiero who were in the same or similar position


       had better job opportunities.


    42. Defendant did not provide Plaintiff with a reason for the disparate treatment she was subjected


       to. However, even if Defendant had a reason, Plaintiffs race was, at minimum, a motivating


        factor in its decision to terminate her.


    43. At all times material hereto, the employees exhibiting discriminatory conduct towards


        Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiffs


        employment with the Defendant.


    44. Specifically, Ms. Fruggiero, at all material times, acted on behalf of Defendant and acted


       within the scope of their duties.


    45. Fruggiero mistreated Plaintiff by systematically excluding her from within the work environment


        and/or consistently treating her in a disparaging manner. She took away any authority Plaintiff


       had as to her own subordinates, excluded her from communications, denied her any training and


       provided none of the requisite job support incumbent of her as her supervisor.


    46. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff


        and did so despite the knowledge of said employees engaging in discriminatory actions.


    47. Plaintiff is entitled to such affirmative relief as may be appropriate, including, but not limited


       to, lost wages, benefits, and compensation for emotional distress, pursuant to the provisions


        of Florida Civil Rights Act §§ 760.01-760.11.


    48. Plaintiff, based on information and belief, alleges that Defendant’s actions were done with


       malice, and with intentional disregard for her protected rights under the FCRA. Defendant,



                                                   Exhibit A
                                                   Exhibit A
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 11 of 25




       by and through their officers, and/or supervisors, authorized, condoned, and/or ratified the


       unlawful conduct of Ms. Fruggiero, and/or other employees. Therefore, Plaintiff is also


       entitled to punitive damages from Defendant in a sum according to proof at trial.


      WHEREFORE, Plaintiff requests that:


          A. The Court grant Plaintiff judgment award Plaintiff judgment against Defendant to


               compensate her for past and future pecuniary losses, including appropriate back pay,


               benefits' adjustment, injury to her professional reputation, and emotional pain and


               suffering caused by Defendant’s discriminatory treatment in          an amount to be


               determined at trial and in accordance with the Florida Civil Rights Act, §§ 760.01-


               760.11.


          B.   The Court award punitive damages as permitted under the law;


          C. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the


               full benefits Plaintiff would have had Plaintiff not been discriminated against by


               Defendant, or in lieu of reinstatement, award front pay;


          D. The Court award Plaintiff the costs of this action together with her reasonable


               attorney’s fees incurred herein, pursuant to contract and/or statute; and


          E.   The Court award Plaintiff such other and further relief as the Court deems appropriate.




                                               COUNT II
                      VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
                                           (RETALIATION)


   49. Plaintiff re-alleges and re-avers paragraphs 1-35 as though full set forth herein.


   50. Plaintiff brings this claim under the Florida Civil Rights Act, Florida Statutes § 760.01 et seq.


      for Defendant’ s retaliatory conduct.




                                              Exhibit A
                                              Exhibit A
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 12 of 25




   51. Since Ms. Fruggiero became Plaintiffs supervisor, Plaintiff made several complaints of


      disparate treatment to Ms. Fruggiero, District Manager Lindsay, and Human Resources.


   52. Specifically, on or about January 27, 2020, Plaintiff met with Human Resources to report the


      disparate treatment and derogatory comments she was being subjected to by Ms. Fruggiero.


   53. Plaintiff s complaints of disparate treatment as stated above, were protected activity under the


      FCRA.


   54. By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights


      protected under the FCRA.


   55. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights, has


      been exposed to ridicule and embarrassment, and has suffered emotional distress and damage.


   56. The conduct of Defendant, by and through the conduct of its agents, employees, and/or


      representatives, and the Defendant’s failure to make prompt remedial action to prevent


      continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under


      state law.


   57. Plaintiff, based on information and belief, alleges that Defendant’s actions were done with


      malice, and with disregard for her protected rights under FCRA. Defendant, by and through its


      officers, and/or supervisors, authorized, condoned, and/or ratified the unlawful conduct of


      Fruggiero, and/or other employees. Therefore, Plaintiff is also entitled to punitive damages


      from Defendant in a sum according to proof at trial.


   58. Defendant’s alleged reason(s) for the adverse employment action against Plaintiff, including


      but not limited to termination, (if any) are pretextual as described above.




                                              Exhibit A
                                              Exhibit A
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 13 of 25




   59. If, however, the reason(s) proffered by Defendant are found to be with merit, Plaintiffs


      complaint(s) of discrimination, were a motivating factor in the decision for the adverse


      employment action(s).


   60. Plaintiff further seeks her attorney's fees and costs as permitted by law.


      WHEREFORE, Plaintiff respectfully requests judgment against Defendant as follows:


          A. The Court grant Plaintiff judgment award Plaintiff judgment against Defendant to


               compensate her for past and future pecuniary losses, including appropriate back pay,


               benefits' adjustment, injury to her professional reputation, and emotional pain and


               suffering caused by Defendant’s       discriminatory treatment in an amount to be


               determined at trial and in accordance with the Florida Civil Rights Act, §§ 760.01-


               760.11.


          B.   The Court award punitive damages as permitted under the law;


          C. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the


               full benefits Plaintiff would have had Plaintiff not been discriminated against by


               Defendant, or in lieu of reinstatement, award front pay;


          D. The Court award Plaintiff the costs of this action together with her reasonable


               attorney’s fees incurred herein, pursuant to contract and/or statute; and


          E.   The Court award Plaintiff such other and further relief as the Court deems


               appropriate.




                                               Exhibit A
                                               Exhibit A
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 14 of 25




                                                 COUNT III
                     VIOLATION OF THE; FLORIDA CIVIL RIGHTS ACT
                     (DISCRIMINATION BASED ON NATIONAL ORIGIN)



   61. Plaintiff re-alleges and re-avers paragraphs 1-35 as though full set forth herein.


   62. Plaintiff brings this action under the Florida Civil Rights Act (“FCRA”), Sections 760.01-


      760. 1 1 for damages caused by Defendant’s unlawful employment practices committed against


      Plaintiff because Plaintiff was terminated on the basis of her national origin.


   63. Plaintiff is a member of a protected class because the terms and conditions of her employment


      were altered due to her national origin.


   64. Defendant’s managers and representatives acted with intentional disregard for Plaintiffs rights


      under the FCRA as a person based on her national origin.


   65. Defendant did not provide Plaintiff with a reason for the disparate treatment she was subjected


      to. However, even if Defendant had a reason, Plaintiffs national origin was, at minimum, a


      motivating factor in its decision for the disparate treatment of Plaintiff, including but not


      limited to Plaintiffs termination.


   66. At all times material hereto, the employees exhibiting discriminatory conduct towards Plaintiff


      possessed the authority to affect the terms, conditions, and privi leges of Plaintiff s employment


      with the Defendant.


   67. Specifically, Ms. Fruggiero at all material times, acted on behalf of Defendant and acted within


      the scope of their duties.


   68. Defendant retained all employees who exhibited discriminatory conduct toward the Plaintiff


      and did so despite the knowledge of said employees engaging in discriminatory actions.




                                              Exhibit A
                                              Exhibit A
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 15 of 25




   69. Plaintiff is entitled to such affirmative relief as may be appropriate, including, but not limited


      to, lost wages, benefits, and compensation for emotional distress, pursuant to the provisions of


      Florida Civil Rights Act §§ 760.01-760.1 1.


   70. Plaintiff, based on information and belief, alleges that Defendant’s actions were done with


      malice, and with intentional disregard for her protected rights under the FCRA. Defendant, by


      and through their officers, and/or supervisors, authorized, condoned, and/or ratified the


      unlawful conduct of Ms. Fruggiero, and/or other employees. Therefore, Plaintiff is also entitled


      to punitive damages from Defendant in a sum according to proof at trial.


      WHEREFORE, Plaintiff respectfully requests that:


          A. The Court grant Plaintiff judgment award Plaintiff judgment against Defendant to


               compensate her for past and future pecuniary losses, including appropriate back pay,


               benefits' adjustment, injury to her professional reputation, and emotional pain and


               suffering caused by Defendant’s discriminatory treatment in           an amount to be


               determined at trial and in accordance with the Florida Civil Rights Act, §§ 760.01-


               760.11.


          B.   The Court award punitive damages as permitted under the law;


          C.   Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the


               full benefits Plaintiff would have had Plaintiff not been discriminated against by


               Defendant, or in lieu of reinstatement, award front pay;


          D. The Court award Plaintiff the costs of this action together with her reasonable


               attorney’s fees incurred herein, pursuant to contract and/or statute; and


          E.   The Court award Plaintiff such other and further relief as the Court deems appropriate.




                                               Exhibit A
                                               Exhibit A
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 16 of 25




                                  DEMAND FOR JURY TRIAL



            Plaintiff AGUSTINA LARA ESTEVEZ demands trial by jury on all issues and all counts


   of this Complaint so triable as a matter of right.


   Dated:


                                         PEREGONZA THE ATTORNEYS, PLLC
                                          1414 NW 107th Ave,
                                         Suite 302
                                         Doral, FL 33172
                                         Tel. (786) 650-0202
                                         Fax. (786) 650-0200


                                         By: /s/Nathaly Saavedra
                                         Nathaly Saavedra, Esq.
                                         Fla. Bar No. 118315
                                         Email: nathaly@peregonza.com


                                         By: /s/Juan J. Perez
                                         Juan J. Perez, Esq.
                                         Fla. Bar No. 115784
                                         Email: juan@peregonza.com




                                               Exhibit A
                                               Exhibit A
                                     Case Number: CACE-2 1-0 15487 Division: 21
     Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 17 of 25
Filing # 132366893 E-Filed 08/10/2021 12:12:52 PM




        FORM 1.997.            CIVIL COVER SHEET


        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)



                  I.      CASE STYLE


                               IN THE CIRCUIT COURT OF THE SEVENTEENTH                    JUDICIAL CIRCUIT,
                                   IN AND FOR BROWARD            COUNTY, FLORIDA


        Agustina Lara Estevez
        Plaintiff                                                                 Case #
                                                                                  Judge
        VS.

       Speedway LLC
        Defendant




                  II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.


              $8,000 or less
              $8,001 - $30,000
              $30,001- $50,000
              $50,001- $75,000
              $75,001 -$100,000
         K over $100,000.00


                  III.    TYPE OF CASE            (If the case fits more than one type of case,   select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                      Exhibit A
                                                      Exhibit A

           *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 08/10/2021 12:12:49 PM.****
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 18 of 25




   CIRCUIT CIVIL


     Condominium
     Contracts and indebtedness
     Eminent domain
     Auto negligence
     Negligence—other
               Business governance
               Business torts
               Environmental/Toxic tort
               Third party indemnification
               Construction defect
               Mass tort
               Negligent security
               Nursing home negligence
               Premises liability—commercial
               Premises liability—residential
     Products liability
     Real Property/Mortgage foreclosure
              Commercial foreclosure
              Homestead residential foreclosure
              Non-homestead residential foreclosure
              Other real property actions


     Professional malpractice
               Malpractice—business
               Malpractice— medical
               Malpractice—other professional
   KI Other
               Antitrust/Trade regulation
               Business transactions
               Constitutional challenge—statute or ordinance
               Constitutional challenge—proposed amendment
               Corporate trusts
          KI Discrimination—employment or other
               Insurance claims
               Intellectual property
               Libel/Slander
               Shareholder derivative action
               Securities litigation
               Trade secrets
               Trust litigation


   COUNTY CIVIL


      Small Claims up to $8,000
      Civil

      Real property/Mortgage foreclosure

                                                  Exhibit A
                                                  Exhibit A
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 19 of 25



      Replevins
      Evictions
                    Residential Evictions
                 Non-residential Evictions
      Other civil (non-monetary)


                                            COMPLEX BUSINESS COURT


  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes         No KI


           IV.          REMEDIES SOUGHT (check all that apply):
           KI Monetary;
           KI Nonmonetary declaratory or injunctive relief;
           K Punitive


           V.           NUMBER OF CAUSES OF ACTION: [                ]
           (Specify)

                3


           VI.          IS THIS CASE A CLASS ACTION LAWSUIT?
                          yes
                        K no


           VII.         HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                        K no
                          yes If “yes,” list all related cases by name, case number, and court.


           VIII.        IS JURY TRIAL DEMANDED IN COMPLAINT?
                        K yes
                          no


   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   my knowledge and belief, and that I have read and will comply with the requirements of
   Florida Rule of Judicial Administration 2.425.


   Signature: s/ Nathaly Saavedra                             Fla. Bar # 118315
                        Attorney or party                                    (Bar # if attorney)

  Nathaly Saavedra                                    08/10/2021
   (type or print name)                                Date




                                                   Exhibit A
                                                   Exhibit A
           **** FILED: BROWARD COUNTY, FL Brenda D. Forman, CLERK 8/11/2021 4:30:00 PM.****
  Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 20 of 25
            IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                       IN AND FOR BROWARD COUNTY, FLORIDA


                                                  Case Number:

                         Uua
Plaintiff Z» C1L^>                               Judge Division:                        oU
VS.




WpAao     IXX                                                                     POLE              r\



Defendant                                                                          r AUG 1 1 2021   U
                                                                                  By.   1

                CLERK’S CERTIFICATE OF COMPLIANCE


 I hereby certify that pursuant to Administrative Order, No. 2020-73-Civ/
2020-74-UFC:


 “ADMINISTRATIVE ORDER DIRECTING CLERK OF COURTS WITH REGARD TO DISMISSED
CIVIL OR FAMILY CASES”,


The Clerk has conducted a search for all previous existing civil cases related to these two
parties.


Listed below are all the aforementioned related cases:




                                                               BRENDA D. FORMAN,
                                                            Circuit and County Courts




                                                                   w
                                                                   X.
                                                                              %
                                                                        8K0WAWJ




                                                   By:
                                                           Deputy Clerk
                                             Exhibit
                                             Exhibit A
                                                     A
    Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 21 of 25
Filing# 132837932 E-Filed 08/17/2021 01:22:53 PM




                                                VERIFIED RETURN OF SERVICE


        State of Florida                                       County of BROWARD                                                   Circuit Court

        Case Number: CAGE 21-015487

        Plaintiff:
        AGUSTINA LARA ESTEVEZ
                                                                                                            OCH2021001069OCH2021001069
        vs.


        Defendant:
        SPEEDWAY, LLC, A FOREING MILITED LIABILITY COMPANY


        For:
        PEREGONZA LAW GROUP
        1414 NW 107TH AVE
        SUITE 302
        DORAL, FL 33172


        Received by STATEWIDE PROCESS SERVICE INC on the 15th day of August, 2021 at 8:44 pm to be served on
        SPEEDWAY LLC C/O CT CORPORATION SYSTEM, 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL
        33324.


        I, KIMBERLY URTNOWSKI, do hereby affirm that on the 16th day of August, 2021 at 2:45 pm, I:


        Served the within named corporation by delivering a true copy of the SUMMONS AND COMPLAINT with the date
        and hour of service endorsed thereon by me to Donna Moch asSenior Corp Ops Manager of CT Corporation
        System at 1200 South Pine Island Road, Suite 250, Plantation, FL 33324 who is the Registered Agent of the
        within named corporation, after informing said person of the contents of the matter thereof in compliance with FL
        State Statutes 48.091 .

        Description of Person Served: Age: 50+, Sex: F, Race/Skin Color: White, Height: 5'4, Weight: 125, Hair: Brown,
        Glasses: N

        Under penalties of perjury, I declare that I have read the foregoing return of service and that the facts stated in it are
        true. I am over the age of 1 8, have no interest in the above action and am a Specially Appointed Server, in good
        standing, in the 17th Judicial Circuit wherein this process was served. No Notary required pursuant to F.S.
        92.525(2).




                                                                                    ^IMBERLYURTI                 IWSKI
                                                                                     SPS #,1493


                                                                                     STATEWIDE PROCESS SERVICE INC
                                                                                     5727 NW 7TH STREET
                                                                                     SUITE 317                      I
                                                                                     MIAMI, FL 33126
                                                                                     (786)51 2-2440             /

                                                                                     Our Job Serial Number: OCH-2021001069



                                        Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1w




                                                                    Exhibit A
                                                                    Exhibit A

              *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 08/17/2021 01:22:52 PM.****
     Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 22 of 25
Filing # 134081346 E-Filed 09/07/2021 09:03:56 AM




                                                                  IN THE CIRCUIT COURT OF THE
                                                                  SEVENTEENTH JUDICIAL CIRCUIT, IN
                                                                  AND FOR BROWARD COUNTY,
                                                                  FLORIDA


        AGUSTINA LARA ESTEVEZ,


                  Plaintiff,
                                                                  CIVIL ACTION NO.
        v.

                                                                  CACE-2 1-0 15487 Div.: 21
        SPEEDWAY LLC, a Foreign Limited Liability
        Company,


                  Defendant.



                                    NOTICE OF APPEARANCE OF COUNSEL AND
                                         DESIGNATION OF E-MAIL ADDRESSES


                  The law firm of Littler Mendelson, P.C. enters the appearance of ALAN PERSAUD,


        Esq. as counsel for Defendant, Speedway LLC (“Defendant”), in the above-styled cause, and


        requests that all papers and pleadings, notices, correspondence, orders, and other papers be served


        upon the undersigned counsel. Further, pursuant to Florida Rule of Judicial Administration 2.516,


        the undersigned hereby designates the following primary and secondary e-mail addresses for mail


        service in the above referenced case.


                                             Primary E-Mail:      apersaud@littler.com
                                              Secondary E-Mail:     btapia@littler.com
                                         Additional E-Mail:    #MiamiECFiling@littler.com




                                                        Exhibit A
                                                        Exhibit A
        4818-8262-6553.1 / 112032-1056


             *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 09/07/2021 09:03:56 AM.****
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 23 of 25




   Dated: September 7, 2021                              Respectfully submitted,




                                                         /s/ Alan Persaud
                                                         Alan Persaud, Bar No. 1009883
                                                         apersaud@littler. com
                                                         Rocio Blanco Garcia, Bar No. 99304
                                                         rblancogarcia@littler.com


                                                         LITTLER MENDELSON P C.
                                                         Wells Fargo Center
                                                         333 SE 2nd Avenue
                                                         Suite 2700
                                                         Miami, FL 33131
                                                         Telephone:   305.400.7500
                                                         Facsimile:   305.675.8497


                                                         Attorneys for Defendant



                                      CERTIFICATE OF SERVICE

             I hereby certify that on this 7th day of Sepember 2021, 1 electronically filed the foregoing


   document with the Clerk of the Court using the Florida Courts E-Filing Portal system. I also certify


   that the foregoing document is being served on all counsel of record or pro se identified on the


   attached Service List via transmission of notices of Electronic Filing generated by the Florida


   Courts E-Filing Portal or in some other authorized manner.



                                           Nathaly Saavedra, Esq.
                                             Juan J. Perez, Esq.
                                      Peregonza The Attorneys, PLLC
                                       1414 NW 107th Ave., Suite 302
                                              Doral, FL 33172
                                     E-mails: nathaly@peregonza.com
                                            juan@peregonza.com



                                                   BY:     /s/ Alan Persaud
                                                           Alan Persaud




                                                Exhibit A
                                                Exhibit A
   4818-8262-6553.1 / 112032-1056
     Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 24 of 25
Filing # 134081146 E-Filed 09/07/2021 09:00:07 AM




                                                                      IN THE CIRCUIT COURT OF THE
                                                                       SEVENTEENTH JUDICIAL CIRCUIT, IN
                                                                      AND FOR BROWARD COUNTY,
                                                                      FLORIDA


        AGUSTINA LARA ESTEVEZ,


                  Plaintiff,
                                                                                    CIVIL ACTION NO.
        v.

                                                                              CACE-2 1-0 15487 Div.: 21
        SPEEDWAY LLC, a Foreign Limited Liability
        Company,


                  Defendant.



                                    NOTICE OF APPEARANCE OF COUNSEL AND
                                           DESIGNATION OF E-MAIL ADDRESSES


                  The law firm of Littler Mendelson, P.C. enters the appearance of Rocio Blanco Garcia,


        Esq. as counsel for Defendant, Speedway LLC (“Defendant”), in the above-styled cause, and


        requests that all papers and pleadings, notices, correspondence, orders, and other papers be served


        upon the undersigned counsel. Further, pursuant to Florida Rule of Judicial Administration 2.516,


        the undersigned hereby designates the following primary and secondary e-mail addresses for mail


        service in the above referenced case.


                                         Primary E-Mail:       rblancogarcia@littler.com
                                         Secondary E-Mail:      ccano@littler.com
                                         Additional E-Mail:    #Mi amiECF iling@littler.com




                                                              Exhibit A
                                                              Exhibit A
        4832-4721-7145.1 / 112032-1056


             *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 09/07/2021 09:00:07 AM.****
Case 0:21-cv-61939-RKA Document 1-2 Entered on FLSD Docket 09/15/2021 Page 25 of 25




   Dated: September 7, 2021                              Respectfully submitted,




                                                         /s/ Rocio Blanco Garcia
                                                         Rocio Blanco Garcia, Bar No. 99304
                                                         rblancogarcia@littler.com
                                                         Alan Persaud, Bar No. 1 009883
                                                         apersaud@littler. com


                                                         LITTLER MENDELSON P C.
                                                         Wells Fargo Center
                                                         333 SE 2nd Avenue
                                                         Suite 2700
                                                         Miami, FL 33131
                                                         Telephone:    305.400.7500
                                                         Facsimile:    305.675.8497

                                                         Attorneys for Defendant



                                      CERTIFICATE OF SERVICE

             I hereby certify that on this 7th day of September 2021, 1 electronically filed the foregoing

   document with the Clerk of the Court using the Florida Courts E-Filing Portal system. I also certify

   that the foregoing document is being served on all counsel of record or pro se identified on the

   attached Service List via transmission of notices of Electronic Filing generated by the Florida

   Courts E-Filing Portal or in some other authorized manner.


                                           Nathaly Saavedra, Esq.
                                              Juan J. Perez, Esq.
                                      Peregonza The Attorneys, PLLC
                                       1414 NW 107th Ave., Suite 302
                                               Doral, FL 33172
                                      E-mails: nathaly@peregonza.com
                                            juan@peregonza.com



                                                   BY:     /s/ Rocio Blanco Garcia
                                                           Rocio Blanco Garcia




                                                Exhibit A
                                                Exhibit A
   4832-4721-7145.1 / 112032-1056
